Citation Nr: 1703363	
Decision Date: 02/06/17    Archive Date: 02/15/17

DOCKET NO.  11-21 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent from October 29, 2008 to August 10, 2009, in excess of 20 percent from August 11, 2009 to July 10, 2013, and in excess of 10 percent from July 11, 2013 to the present, for degenerative disc disease of the thoracic spine and rotoscoliosis of the lumbar spine. 


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

M. Moore, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from August 1969 to August 1974. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.


FINDING OF FACT

Prior to the promulgation of a final decision by the Board, the Veteran submitted a written statement indicating that he wished to withdraw his appeal for an increased initial rating for his back disability.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal on the issue of an increased initial rating for the back have been met and the appeal is withdrawn.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2016).  Withdrawal may be made by the veteran or by his or her authorized representative.  38 C.F.R. § 20.204 (2016).  

The Veteran perfected his appeal of the September 2009 initial staged evaluation granted for his thoracic and lumbar spine disability.  An August 2016 written statement from the Veteran indicated he wished to withdrawal all pending appeals.  His withdrawal was effective immediately upon receipt by VA.  38 C.F.R. § 20.204(b)(3) (2016).  Thus, there remain no allegations of errors of fact or law for appellate consideration on this issue.  Accordingly, the Board does not have jurisdiction to review the claim of entitlement to an increased initial ratings for the thoracic and lumbar spine.  It is dismissed.


ORDER

The appeal of the initial evaluation assigned for the back is dismissed.



____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


